PER CURIAM.
The court, upon consideration of the evidence in this case in conference of all the judges, directs that its *24opinion be expressed to the following effect: Allowing all reasonable presumptions in favor of the correctness of the verdict and judgment, but remembering that the burden rested upon the state of proving defendant’s guilt beyond a reasonable doubt, the evidence in support of the verdict is so meager and unsatisfactory as to convince the court that it is wrong and unjust.—Cobb v. Malone, 92 Ala. 630, 9 South. 738. It follows that the verdict and judgment should have been set aside on defendant’s motion, and fpr the error in overruling the motion the verdict and judgment are here set aside, and the cause remanded for another trial.
Reversed and remanded.
All the Judges concur, except Thomas, J., who dissents.